--------------------------------------------------------------------------------

Exhibit 10.1



BUSINESS LOAN AGREEMENT (ASSET BASED)


Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials



$7,500,000.00
07-15-2020
07-05-2022
46608
 
2212940
3010
 



References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
 
Any item above containing "***" has been omitted due to text length limitations.


Borrower:
Better Choice Company Inc.; Trupet LLC; Halo,
Purely For Pets, Inc.; and Bona Vida, Inc.
164 Douglas Road East
Oldsmar, FL  34677
Lender:
Citizens Business Bank
Santa Ana Business Financial Center
2000 E. Fourth Street, Suite l00
Santa Ana, CA  92705

 
THIS BUSINESS LOAN AGREEMENT (ASSET BASED) dated July 15, 2020, is made and
executed between Better Choice Company Inc.; Trupet LLC; Halo, Purely For Pets,
Inc.; and Bona Vida, Inc. ("Borrower") and Citizens Business Bank  ("Lender") on
the following terms and conditions.  Borrower has received prior commercial
loans from Lender or has applied to Lender for a commercial loan or loans or
other financial accommodations, including those which may be described on any
exhibit or schedule attached to this Agreement.  Borrower understands and agrees
that:  (A)  in granting, renewing, or extending any Loan, Lender is relying upon
Borrower's representations, warranties, and agreements as set forth in this
Agreement;  (B)  the granting, renewing, or extending of any Loan by Lender at
all times shall be subject to Lender's sole judgment and discretion; and  (C) 
all such Loans shall be and remain subject to the terms and conditions of this
Agreement.  Notwithstanding anything contained in this Agreement, the provisions
of the Agreement and Related Documents as they relate to the relative rights and
priorities of the Lender and Bridging Finance Inc. in the Intercreditor
Agreement as to the Borrowers, including their respective first priority
security interests in the collateral described therein, shall be subject to the
Intercreditor Agreement (as defined herein).
 
TERM.  This Agreement shall be effective as of July 15, 2020, and shall continue
in full force and effect until such time as all of Borrower's Loans in favor of
Lender have been paid in full, including principal, interest, costs, expenses,
attorneys' fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement.
 
ADVANCE AUTHORITY.  The following person or persons are authorized, except as
provided in this paragraph, to request advances and authorize payments under the
line of credit until Lender receives from Borrower, at Lender's address shown
above, written notice of revocation of such authority:  Werner Von Pein; Sharla
Cook; and Robert Sauermann.  HOWEVER, either authorized signer may request an
advance together or individually.
 
LINE OF CREDIT.  Lender agrees to make Advances to Borrower from time to time
from the date of this Agreement to the Expiration Date, provided the aggregate
amount of such Advances outstanding at any time does not exceed the Borrowing
Base.  Within the foregoing limits, Borrower may borrow, partially or wholly
prepay, and reborrow under this Agreement as follows:
 
Conditions Precedent to Each Advance.  Lender's obligation to make any Advance
to or for the account of Borrower under this Agreement is subject to the
following conditions precedent, with all documents, instruments, opinions,
reports, and other items required under this Agreement to be in form and
substance satisfactory to Lender:
 
(1)  Lender shall have received evidence that this Agreement and all Related
Documents have been duly authorized, executed, and delivered by Borrower to
Lender.
 
(2)  Lender shall have received such opinions of counsel, supplemental opinions,
and documents as Lender may request.
 
(3)  The security interests in the Collateral shall have been duly authorized,
created, and perfected with first lien priority on its Revolving Loan Priority
Collateral as defined under the Intercreditor Agreement and shall be in full
force and effect.
 
(4)  All guaranties required by Lender for the credit facility(ies) shall have
been executed by each Guarantor, delivered to Lender, and be in full force and
effect.
 
(5)  Lender, at its option and for its sole benefit, shall have conducted an
audit of Borrower's Accounts, Inventory, books, records, and operations, and
Lender shall be satisfied as to their condition.
 
(6)  Borrower shall have paid to Lender all fees, costs, and expenses specified
in this Agreement and the Related Documents as are then due and payable.
 
(7)  There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement, and Borrower shall have
delivered to Lender the compliance certificate called for in the paragraph below
titled "Compliance Certificate."
 
Making Loan Advances.  Advances under this credit facility, as well as
directions for payment from Borrower's accounts, may be requested in writing by
authorized persons.  Each Advance shall be conclusively deemed to have been made
at the request of and for the benefit of Borrower (1)  when credited to any
deposit account of Borrower maintained with Lender or (2)  when advanced in
accordance with the instructions of an authorized person.  Lender, at its
option, may set a cutoff time, after which all requests for Advances will be
treated as having been requested on the next succeeding Business Day.
 
Mandatory Loan Repayments.  If at any time the aggregate principal amount of the
outstanding Advances shall exceed the applicable Borrowing Base, Borrower,
immediately upon written notice from Lender, shall pay to Lender an amount equal
to the difference between the outstanding principal balance of the Advances and
the Borrowing Base.  On the Expiration Date, Borrower shall pay to Lender in
full the aggregate unpaid principal amount of all Advances then outstanding and
all accrued unpaid interest, together with all other applicable fees, costs and
charges, if any, not yet paid.
 
Loan Account.  Lender shall maintain on its books a record of account in which
Lender shall make entries for each Advance and such other debits and credits as
shall be appropriate in connection with the credit facility.  Lender shall
provide Borrower with periodic statements of Borrower's account, which
statements shall be considered to be correct and conclusively binding on
Borrower unless Borrower notifies Lender to the contrary within thirty (30) days
after Borrower's receipt of any such statement which Borrower deems to be
incorrect.
 
COLLATERAL.  To secure payment of the Primary Credit Facility and performance of
all other Loans, obligations and duties owed by Borrower to Lender, Borrower
(and others, if required) shall grant to Lender Security Interests in such
property and assets as Lender may require.  Lender's Security Interests in the
Collateral shall be continuing liens and shall include the proceeds and products
of the Collateral, including without limitation the proceeds of any insurance. 
With respect to the Collateral, Borrower agrees and represents and warrants to
Lender:
 

--------------------------------------------------------------------------------

Perfection of Security Interests.  Borrower agrees to execute all documents
perfecting Lender's Security Interest and to take whatever actions are requested
by Lender to perfect and continue Lender's Security Interests in the
Collateral.  Upon request of Lender, Borrower will deliver to Lender any and all
of the documents evidencing or constituting the Collateral, and Borrower will
note Lender's interest upon any and all chattel paper and instruments if not
delivered to Lender for possession by Lender.  Contemporaneous with the
execution of this Agreement, Borrower will execute one or more UCC financing
statements and any similar statements as may be required by applicable law, and
Lender will file such financing statements and all such similar statements in
the appropriate location or locations.  Borrower hereby appoints Lender as its
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect or to continue any Security Interest.  Lender may at any
time, and without further authorization from Borrower, file a carbon,
photograph, facsimile, or other reproduction of any financing statement for use
as a financing statement.  Borrower will reimburse Lender for all expenses for
the perfection, termination, and the continuation of the perfection of Lender's
security interest in the Collateral.  Borrower promptly will notify Lender
before any change in Borrower's name including any change to the assumed
business names of Borrower.  Borrower also promptly will notify Lender before
any change in Borrower's Social Security Number or Employer Identification
Number.  Borrower further agrees to notify Lender in writing prior to any change
in address or location of Borrower's principal governance office or should
Borrower merge or consolidate with any other entity.
 
Collateral Records.  Borrower does now, and at all times hereafter shall, keep
correct and accurate records of the Collateral, all of which records shall be
available to Lender or Lender's representative upon demand for inspection and
copying at any reasonable time.  With respect to the Accounts, Borrower agrees
to keep and maintain such records as Lender may require, including without
limitation information concerning Eligible Accounts and Account balances and
agings.  Records related to Accounts (Receivables) are or will be located at 164
Douglas Road East, Oldsmar, FL 34677 and/or 12400 Race Track Road, Tampa,
Florida 33626.  With respect to the Inventory, Borrower agrees to keep and
maintain such records as Lender may require, including without limitation
information concerning Eligible Inventory and records itemizing and describing
the kind, type, quality, and quantity of Inventory, Borrower's Inventory costs
and selling prices, and the daily withdrawals and additions to Inventory. 
Records related to Inventory are or will be located at 164 East Douglas Road,
Oldsmar, FL 34677 and/or 12400 Race Track Road, Tampa, Florida 33626.  The above
is an accurate and complete list of all locations at which Borrower keeps or
maintains business records concerning Borrower's collateral.
 
Collateral Schedules.  Concurrently with the execution and delivery of this
Agreement, Borrower shall execute and deliver to Lender schedules of Accounts
and Inventory and schedules of Eligible Accounts and Eligible Inventory in form
and substance satisfactory to the Lender.  Thereafter supplemental schedules
shall be delivered according to the following schedule:  With respect to
Eligible Accounts, schedules shall be delivered Monthly.  With respect to
Eligible Inventory, schedules shall be delivered monthly.
 
Representations and Warranties Concerning Accounts.  With respect to the
Accounts, Borrower represents and warrants to Lender:  (1)  Each Account
represented by Borrower to be an Eligible Account for purposes of this Agreement
conforms to the requirements of the definition of an Eligible Account;  (2)  All
Account information listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance; and  (3)  Lender, its assigns, or
agents shall have the right at any time and at Borrower's expense to inspect,
examine, and audit Borrower's records and to confirm with Account Debtors the
accuracy of such Accounts.
 
Representations and Warranties Concerning Inventory.  With respect to the
Inventory, Borrower represents and warrants to Lender:  (1)  All Inventory
represented by Borrower to be Eligible Inventory for purposes of this Agreement
conforms to the requirements of the definition of Eligible Inventory;  (2)  All
Inventory values listed on schedules delivered to Lender will be true and
correct, subject to immaterial variance;  (3)  The value of the Inventory will
be determined on a consistent accounting basis;  (4)  Except as agreed to the
contrary by Lender in writing, all Eligible Inventory is now and at all times
hereafter will be in Borrower's physical possession and shall not be held by
others on consignment, sale on approval, or sale or return;  (5)  Except as
reflected in the Inventory schedules delivered to Lender, all Eligible Inventory
is now and at all times hereafter will be of good and merchantable quality, free
from defects;  (6)  Eligible Inventory is not now and will not at any time
hereafter be stored with a bailee, warehouseman, or similar party without
Lender's prior written consent, and, in such event, Borrower will concurrently
at the time of bailment cause any such bailee, warehouseman, or similar party to
issue and deliver to Lender, in form acceptable to Lender, warehouse receipts in
Lender name evidencing the storage of Inventory; and  (7)  Lender, its assigns,
or agents shall have the right at any time (but not more than once annually,
except to the extent there is an event of default, in which case Lender shall
not be limited to one annual inspection and examination of the inventory) and at
Borrower's expense to inspect and examine the Inventory and to check and test
the same as to quality, quantity, value, and condition.
 
MULTIPLE BORROWERS.  This Agreement has been executed by multiple obligors who
are referred to in this Agreement individually, collectively and interchangeably
as "Borrower."  Unless specifically stated to the contrary, the word "Borrower"
as used in this Agreement, including without limitation all representations,
warranties and covenants, shall include all Borrowers.  Borrower understands and
agrees that, with or without notice to any one Borrower, Lender may  (A)  make
one or more additional secured or unsecured loans or otherwise extend additional
credit with respect to any other Borrower;  (B)  with respect to any other
Borrower alter, compromise, renew, extend, accelerate, or otherwise change one
or more times the time for payment or other terms of any indebtedness, including
increases and decreases of the rate of interest on the indebtedness;  (C) 
exchange, enforce, waive, subordinate, fail or decide not to perfect, and
release any security, with or without the substitution of new collateral;  (D) 
release, substitute, agree not to sue, or deal with any one or more of
Borrower's or any other Borrower's sureties, endorsers, or other guarantors on
any terms or in any manner Lender may choose;  (E)  determine how, when and what
application of payments and credits shall be made on any indebtedness;  (F) 
apply such security and direct the order or manner of sale of any Collateral,
including without limitation, any non-judicial sale permitted by the terms of
the controlling security agreement or deed of trust, as Lender in its discretion
may determine;  (G)  sell, transfer, assign or grant participations in all or
any part of the Loan;  (H)  exercise or refrain from exercising any rights
against Borrower or others, or otherwise act or refrain from acting;  (I) 
settle or compromise any indebtedness; and  (J)  subordinate the payment of all
or any part of any of Borrower's indebtedness to Lender to the payment of any
liabilities which may be due Lender or others.
 
REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:



--------------------------------------------------------------------------------

Organization.  Better Choice Company Inc. is a corporation for profit which is,
and at all times shall be, duly organized, validly existing, and in good
standing under and by virtue of the laws of the State of Delaware.  Better
Choice Company Inc. is duly authorized to transact business in all other states
in which Better Choice Company Inc. is doing business, having obtained all
necessary filings, governmental licenses and approvals for each state in which
Better Choice Company Inc. is doing business except where the failure to do so
could not reasonably be expected to have a material adverse effect on its
business and financial condition.  Specifically, Better Choice Company Inc. is,
and at all times shall be, duly qualified as a foreign corporation in all states
in which the failure to so qualify could not reasonably be expected to have a
material adverse effect on its business or financial condition.  Better Choice
Company Inc. has the full corporate power and authority to own its properties
and to transact the business in which it is presently engaged or presently
proposes to engage.  Better Choice Company Inc. maintains an office at 164
Douglas Road East, Oldsmar, FL  34677.  Unless Better Choice Company Inc. has
designated otherwise in writing, the principal office is the office at which
Better Choice Company Inc. keeps its books and records including its records
concerning the Collateral.  Better Choice Company Inc. will notify Lender prior
to any change in the location of Better Choice Company Inc.'s state of
organization or any change in Better Choice Company Inc.'s name.  Better Choice
Company Inc. shall do all things necessary to preserve and to keep in full force
and effect its existence, rights and privileges, and shall comply with all
regulations, rules, ordinances, statutes, orders and decrees of any governmental
or quasi-governmental authority or court applicable to Better Choice Company
Inc. and Better Choice Company Inc.'s business activities.
 
Trupet LLC is a limited liability company which is, and at all times shall be,
duly organized, validly existing, and in good standing under and by virtue of
the laws of the State of Delaware.  Trupet LLC is duly authorized to transact
business in all other states in which Trupet LLC is doing business, having
obtained all necessary filings, governmental licenses and approvals for each
state in which Trupet LLC is doing business except where the failure to do so
could not reasonably be expected to have a material adverse effect on its
business and financial condition.  Specifically, Trupet LLC is, and at all times
shall be, duly qualified as a foreign limited liability company in all states in
which the failure to so qualify could reasonably be expected to have a material
adverse effect on its business or financial condition.  Trupet LLC has the full
a limited liability company power and authority to own its properties and to
transact the business in which it is presently engaged or presently proposes to
engage.  Trupet LLC maintains an office at 164 Douglas Road East, Oldsmar, FL 
34677.  Unless Trupet LLC has designated otherwise in writing, the principal
office is the office at which Trupet LLC keeps its books and records including
its records concerning the Collateral.  Trupet LLC will notify Lender prior to
any change in the location of Trupet LLC's state of organization or any change
in Trupet LLC's name.  Trupet LLC shall do all things necessary to preserve and
to keep in full force and effect its existence, rights and privileges, and shall
comply with all regulations, rules, ordinances, statutes, orders and decrees of
any governmental or quasi-governmental authority or court applicable to Trupet
LLC and Trupet LLC's business activities.
 
Halo, Purely For Pets, Inc. is a corporation for profit which is, and at all
times shall be, duly organized, validly existing, and in good standing under and
by virtue of the laws of the State of Delaware.  Halo, Purely For Pets, Inc. is
duly authorized to transact business in all other states in which Halo, Purely
For Pets, Inc. is doing business, having obtained all necessary filings,
governmental licenses and approvals for each state in which Halo, Purely For
Pets, Inc. is doing business except where the failure to do so could not
reasonably be expected to have a material adverse effect on its business and
financial condition.  Specifically, Halo, Purely For Pets, Inc. is, and at all
times shall be, duly qualified as a foreign corporation in all states in which
the failure to so qualify could reasonably be expected to have a material
adverse effect on its business or financial condition.  Halo, Purely For Pets,
Inc. has the full corporate power and authority to own its properties and to
transact the business in which it is presently engaged or presently proposes to
engage.  Halo, Purely For Pets, Inc. maintains an office at 12400 Race track
road, Tampa Florida 33626.  Unless Halo, Purely For Pets, Inc. has designated
otherwise in writing, the principal office is the office at which Halo, Purely
For Pets, Inc. keeps its books and records including its records concerning the
Collateral.  Halo, Purely For Pets, Inc. will notify Lender prior to any change
in the location of Halo, Purely For Pets, Inc.'s state of organization or any
change in Halo, Purely For Pets, Inc.'s name.  Halo, Purely For Pets, Inc. shall
do all things necessary to preserve and to keep in full force and effect its
existence, rights and privileges, and shall comply with all regulations, rules,
ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Halo, Purely For Pets, Inc.
and Halo, Purely For Pets, Inc.'s business activities.
 
Bona Vida, Inc. is a corporation for profit which is, and at all times shall be,
duly organized, validly existing, and in good standing under and by virtue of
the laws of the State of Delaware.  Bona Vida, Inc. is duly authorized to
transact business in all other states in which Bona Vida, Inc. is doing
business, having obtained all necessary filings, governmental licenses and
approvals for each state in which Bona Vida, Inc. is doing business except where
the failure to do so could not reasonably be expected to have a material adverse
effect on its business and financial condition.  Specifically, Bona Vida, Inc.
is, and at all times shall be, duly qualified as a foreign corporation in all
states in which the failure to so qualify could reasonably be expected to have a
material adverse effect on its business or financial condition.  Bona Vida, Inc.
has the full corporate power and authority to own its properties and to transact
the business in which it is presently engaged or presently proposes to engage. 
Bona Vida, Inc. maintains an office at 164 Douglas Road East, Oldsmar, FL 
34677.  Unless Bona Vida, Inc. has designated otherwise in writing, the
principal office is the office at which Bona Vida, Inc. keeps its books and
records including its records concerning the Collateral.  Bona Vida, Inc. will
notify Lender prior to any change in the location of Bona Vida, Inc.'s state of
organization or any change in Bona Vida, Inc.'s name.  Bona Vida, Inc. shall do
all things necessary to preserve and to keep in full force and effect its
existence, rights and privileges, and shall comply with all regulations, rules,
ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Bona Vida, Inc. and Bona
Vida, Inc.'s business activities.
 
Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower. 
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business:  None.
 
Authorization.  Borrower's execution, delivery, and performance of this
Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under  (1)  any provision of  (a)  Borrower's articles
of incorporation or organization, or bylaws, or  (b)  Borrower's articles of
organization or membership agreements, or  (c)  any material agreement or other
material instrument binding upon Borrower or  (2)  any law, governmental
regulation, court decree, or order applicable to Borrower or to Borrower's
properties.
 
Financial Information.  Each of Borrower's financial statements supplied to
Lender truly and completely disclosed in all material respects Borrower's
financial condition as of the date of the statement, and there has been no
material adverse change in Borrower's financial condition subsequent to the date
of the most recent financial statement supplied to Lender.  Borrower has no
material contingent obligations except as disclosed in such financial
statements.
 
Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.
 
Properties.  Except as contemplated by this Agreement or the Intercreditor
Agreement or as previously disclosed in Borrower's financial statements or in
writing to Lender, and except for property tax liens for taxes not presently due
and payable, Borrower owns and has good title to all of Borrower's properties
free and clear of all Security Interests, and has not executed any security
documents or financing statements relating to such properties.  All of
Borrower's properties are titled in Borrower's legal name, and Borrower has not
used or filed a financing statement under any other name for at least the last
five (5) years.
 

--------------------------------------------------------------------------------

Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that:  (1)  During the period of
Borrower's ownership of the Collateral, there has been no material use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance by any person on, under, about or from any of
the Collateral.  (2)  Borrower has no knowledge of, or reason to believe that
there has been  (a)  any material breach or violation of any Environmental
Laws;  (b)  any use, generation, manufacture, storage, treatment, disposal,
release or threatened release of any Hazardous Substance on, under, about or
from the Collateral by any prior owners or occupants of any of the Collateral;
or  (c)  any actual or threatened litigation or claims of any kind by any person
relating to such matters.  (3)  Neither Borrower nor any tenant, contractor,
agent or other authorized user of any of the Collateral shall use, generate,
manufacture, store, treat, dispose of or release any Hazardous Substance on,
under, about or from any of the Collateral; and any such activity shall be
conducted in material compliance with all applicable federal, state, and local
laws, regulations, and ordinances, including without limitation all
Environmental Laws.  Borrower authorizes Lender and its agents to enter upon the
Collateral to make such inspections and tests as Lender may deem appropriate to
determine compliance of the Collateral with this section of the Agreement.  Any
inspections or tests made by Lender shall be at Borrower's expense and for
Lender's purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Borrower or to any other person.  The
representations and warranties contained herein are based on Borrower's due
diligence in investigating the Collateral for hazardous waste and Hazardous
Substances.  Borrower hereby  (1)  releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any such laws, and  (2)  agrees to indemnify,
defend, and hold harmless Lender against any and all claims, losses,
liabilities, damages, penalties, and expenses which Lender may directly or
indirectly sustain or suffer resulting from a breach of this section of the
Agreement or as a consequence of any use, generation, manufacture, storage,
disposal, release or threatened release of a hazardous waste or substance on the
Collateral.  The provisions of this section of the Agreement, including the
obligation to indemnify and defend, shall survive the payment of the
Indebtedness and the termination, expiration or satisfaction of this Agreement
and shall not be affected by Lender's acquisition of any interest in any of the
Collateral, whether by foreclosure or otherwise.
 
Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened in writing, and no other event has occurred which may
materially adversely affect Borrower's financial condition or properties, other
than litigation, claims, or other events, if any, that have been disclosed to
Lender in writing.
 
Taxes.  To Borrower's knowledge, all of Borrower's material tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.
 
Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.
 
Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.
 
AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:
 
Notices of Claims and Litigation.  Promptly inform Lender in writing of  (1) 
all material adverse changes in Borrower's financial condition, and  (2)  all
existing and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial condition of Borrower or the financial condition
of any Guarantor.
 
Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times.
 
Financial Statements.  Furnish Lender with the following:
 
Additional Requirements.
 
Annual Statements.  As soon as available, but in no event later than
one-hundred-twenty (120) days after the end of each fiscal year, audited by a
certified public accountant reasonably satisfactory to Lender.  Consolidated to
include Better Choice Company Inc., Trupe, LLC, Halo, Purely For Pets, Inc and
Bona Vida, Inc.
 
Interim Statements.  As soon as available, but in no event later than forty-five
(45) days after the end of each fiscal quarter.  Balance sheet and profit and
loss statement for the period ended, prepared by Borrower.  Consolidated and
consolidating to include Better Choice Company Inc., Trupet LLC, Halo, Purely
For Pets, Inc and Bona Vida, Inc.
 
Business Tax Returns.  As soon as available, but in no event later than
forty-five (45) days after the applicable filing date for the tax return,
prepared by certified public accountant.  To include all K-1s, schedules and
statements.
 
Borrowing Base Certificate.  Borrower to submit borrowing base certificate with
appropriate reconciliation reports within fifteen (15) days of month end or as
requested by Lender.  See "Borrowing Base Certificate Exhibit" attached hereto
and made a part hereof by this reference.  Consolidated to include Better Choice
Company Inc., Trupet LLC, Halo, Purely For Pets, Inc and Bona Vida, Inc.
 
Accounts Receivable Aging.  Borrower to submit detailed and summary aging
reports of accounts receivable based on invoice date, with appropriate
reconciliation reports within fifteen (15) days of month end or as requested by
Lender.
 
Accounts Payable Aging.  Borrower to submit detailed and summary aging reports
of accounts payable based on invoice date, with appropriate reconciliation
reports within fifteen (15) days of month end or as requested by Lender.
 
Inventory Listing.  Borrower to submit a detailed listing report of inventory
[including product description, number of units on hand, unit cost, extended
value cost and storage location] with appropriate reconciliation reports within
fifteen (15) days of month end or as requested by Lender.
 
Account Debtor Address Listing.  Borrower to submit a detailed account debtor
address listing [including account debtor name, street address, city, state,
county, mailing code and telephone number] on an annual basis at a minimum or as
requested by Lender.
 
Additional Reports. Borrower to submit various reports: including contract
backlogs and revenue reports, cash budgets and projections, sales and collection
data, as reasonably requested by Lender.
 
Collateral Audits.  Annual collateral audits at Borrower's expense.
 
All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.
 
Additional Information.  Furnish such additional information and statements, as
Lender may request from time to time.
 
Additional Requirements.
 

--------------------------------------------------------------------------------

Adjusted Earnings Before Interest, Taxes, Depreciation and Amortization. 
Adjusted EBITDA (as such term is defined below) of $1,750,000.00, measured
quarterly on a trailing twelve months, starting December 31, 2020, and then
increasing to $2,250,000 on December 31, 2021. Verified on consolidated basis
including Trupet LLC, Halo, Purely For Pets, Inc and Bona Vida, Inc.  “Adjusted
EBITDA” Is defined as minimum adjusted earnings before interest, taxes,
depreciation, amortization, and other extraordinary expenses related to (i)
non-cash share based compensation and warrant expense; (ii) acquisition related
expenses, (iii) non-cash effect of purchase accounting or cost of goods sold;
(iv) securities offering related expenses; and (v) corporate-level expenses. 
Borrower’s calculation and determination of Adjusted EBITDA.
 
Senior Debt Leverage Ratio.  Maximum Senior Debt Leverage Ratio of 3.500 to
1.000, defined as CBB loan outstanding/trailing twelve months Adjusted EBITDA,
measured quarterly.  Verified on consolidated basis including Trupet LLC, Halo,
Purely For Pets, Inc and Bona Vida, Inc.
 
Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender.  Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least ten (10) days prior written notice to
Lender.  Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Borrower or any other person.  In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Loans, Borrower will provide Lender with such lender's loss payable or other
endorsements as Lender may require.
 
Insurance Reports.  Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following:  (1)  the name of the
insurer;  (2)  the risks insured;  (3)  the amount of the policy;  (4)  the
properties insured;  (5)  the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values; and 
(6)  the expiration date of the policy.  In addition, upon request of Lender
(however not more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral.  The cost of such appraisal shall be paid
by Borrower.
 
Guaranties.  Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantor named
below, on Lender's forms, and in the amount and under the conditions set forth
in those guaranties.


Name of Guarantor
Amount
    John M. Word III
$7,500,000.00



Other Agreements.  Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any material default in connection with
any other such agreements.
 
Loan Proceeds.  Use all Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.
 
Taxes, Charges and Liens.  Pay and discharge when due all of its indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower's properties, income, or profits.  Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as  (1)  the legality of the same shall
be contested in good faith by appropriate proceedings, and  (2)  Borrower shall
have established on Borrower's books adequate reserves with respect to such
contested assessment, tax, charge, levy, lien, or claim in accordance with GAAP.
 
Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender.  Borrower shall notify Lender immediately in writing of any material
default in connection with any agreement.
 
Operations.  Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.
 
Environmental Studies.  Promptly conduct and complete, at Borrower's expense,
all such investigations, studies, samplings and testings as may be reasonably
requested by Lender (but not more than once annually) or any governmental
authority relative to any substance, or any waste or by-product of any substance
defined as toxic or a hazardous substance under applicable federal, state, or
local law, rule, regulation, order or directive, at or affecting any property or
any facility owned, leased or used by Borrower.
 
Compliance with Governmental Requirements.  Comply in all material respects with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the conduct of Borrower's properties,
businesses and operations, and to the use or occupancy of the Collateral,
including without limitation, the Americans With Disabilities Act.  Borrower may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as
Borrower has notified Lender in writing prior to doing so and so long as, in
Lender's sole opinion, Lender's interests in the Collateral are not
jeopardized.  Lender may require Borrower to post adequate security or a surety
bond, reasonably satisfactory to Lender, to protect Lender's interest.
 
Inspection.  Permit (but not more than once annually, except to the extent there
is an event of default, in which case Lender shall not be limited to inspect and
examine the Collateral more than once annually) employees or agents of Lender at
any reasonable time to inspect any and all Collateral for the Loan or Loans and
Borrower's other properties and to examine or audit Borrower's books, accounts,
and records and to make copies and memoranda of Borrower's books, accounts, and
records.  If Borrower now or at any time hereafter maintains any records
(including without limitation computer generated records and computer software
programs for the generation of such records) in the possession of a third party,
Borrower, upon request of Lender, shall notify such party to permit Lender free
access to such records at all reasonable times and to provide Lender with copies
of any records it may request, all at Borrower's expense.
 
Compliance Certificates.  Unless waived in writing by Lender, provide Lender at
least annually, with a certificate executed by Borrower's chief financial
officer, or other officer or person acceptable to Lender, certifying that the
representations and warranties set forth in this Agreement are true and correct
in all material respects as of the date of the certificate and further
certifying that, as of the date of the certificate, no Event of Default exists
under this Agreement.
 

--------------------------------------------------------------------------------

Environmental Compliance and Reports.  Borrower shall comply in all material
respects with any and all Environmental Laws; not cause or permit to exist, as a
result of an intentional or unintentional action or omission on Borrower's part
or on the part of any third party, on property owned and/or occupied by
Borrower, any environmental activity where damage may result to the environment,
unless such environmental activity is pursuant to and in compliance with the
conditions of a permit issued by the appropriate federal, state or local
governmental authorities; shall furnish to Lender promptly and in any event
within thirty (30) days after receipt thereof a copy of any notice, summons,
lien, citation, directive, letter or other communication from any governmental
agency or instrumentality concerning any intentional or unintentional action or
omission on Borrower's part in connection with any environmental activity
whether or not there is damage to the environment and/or other natural
resources.
 
Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.
 
LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower.  All such expenses will become a
part of the Indebtedness and, at Lender's option, will  (A)  be payable on
demand;  (B)  be added to the balance of the Note and be apportioned among and
be payable with any installment payments to become due during either  (1)  the
term of any applicable insurance policy; or  (2)  the remaining term of the
Note; or  (C)  be treated as a balloon payment which will be due and payable at
the Note's maturity.
 
NEGATIVE COVENANTS.  Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:
 
Continuity of Operations.  (1)  Engage in any business activities substantially
different than those in which Borrower is presently engaged,  (2)  cease
operations, liquidate, merge or restructure as a legal entity (whether by
division or otherwise), consolidate with or acquire any other entity, change its
name, convert to another type of entity or redomesticate, dissolve or transfer
or sell Collateral out of the ordinary course of business, or  (3)  pay any
dividends on Borrower's stock (other than dividends payable in its stock),
provided, however that notwithstanding the foregoing, but only so long as no
Event of Default has occurred and is continuing or would result from the payment
of dividends, if Borrower is a "Subchapter S Corporation" (as defined in the
Internal Revenue Code of 1986, as amended), Borrower may pay cash dividends on
its stock to its shareholders from time to time in amounts necessary to enable
the shareholders to pay income taxes and make estimated income tax payments to
satisfy their liabilities under federal and state law which arise solely from
their status as Shareholders of a Subchapter S Corporation because of their
ownership of shares of Borrower's stock, or purchase or retire any of Borrower's
outstanding shares or alter or amend Borrower's capital structure.
 
Loans, Acquisitions and Guaranties.  (1)  Loan, invest in or advance money or
assets to any other person, enterprise or entity, (2)  purchase, create or
acquire any interest in any other enterprise or entity, or  (3)  incur any
obligation as surety or guarantor other than in the ordinary course of business.
 
Agreements.  Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.
 
CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if: 
(A)  Borrower or any Guarantor is in default under the terms of this Agreement
or any of the Related Documents or any other agreement that Borrower or any
Guarantor has with Lender;  (B)  Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt;  (C)  there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or  (D)  any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
Indebtedness against any and all such accounts.
 
DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:
 
Payment Default.  Borrower fails to make any payment following five (5) days’
written notice of such payment being due under the Loan.
 
Transfers, Indebtedness and Liens.  Borrower, without the prior written consent
of Lender, fails to continue to own all of Borrower's assets, except for routine
transfers, use or depletion in the ordinary course of Borrower's business;
Borrower, without the prior written consent of Lender, creates or grants to any
person, except Lender, any lien, security interest, encumbrance, cloud on title,
mortgage, pledge or similar interest in any of Borrower's property, even in the
ordinary course of Borrower's business; or, Borrower, without the prior written
consent of Lender, sells, conveys, grants leases, gives, contributes, assigns,
or otherwise transfers any of Borrower's assets, except for sales of inventory
or leases of goods in the ordinary course of Borrower's business.  (Initial Here
_______ _______ _______ _______ _______ _______ _______ )
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.
 

--------------------------------------------------------------------------------

Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.
 
Change in Ownership.  Any change in ownership of greater than fifty percent
(50%) of the common stock of Borrower.
 
Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender reasonably believes the prospect of payment or performance
of the Loan is impaired.
 
Right to Cure.  If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after Lender sends written notice to
Borrower or Grantor, as the case may be, demanding cure of such default:  (1) 
cure the default within fifteen (15) days; or  (2)  if the cure requires more
than fifteen (15) days, immediately initiate steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continue and complete all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
 
EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender's
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the "Insolvency" subsection above, such acceleration
shall be automatic and not optional.  In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise.  Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender's right to declare a default and to exercise its rights and remedies.
 
COUNTERPARTS. This document may be executed in any number of counterparts and by
different parties on separate counterparts, each of which when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement.
 
REVOLVING REQUIREMENT. (Borrower's Initials:  __________________)  I agree the
line of credit will revolve during the term of the loan.
 
MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:
 
Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.
 
Arbitration.  Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Agreement or otherwise, including without limitation contract
and tort disputes, shall be arbitrated pursuant to the financial services rules
of J.A.M.S. or its successor in effect at the time the claim is filed, upon
request of either party.  No act to take or dispose of any Collateral shall
constitute a waiver of this arbitration agreement or be prohibited by this
arbitration agreement.  This includes, without limitation, obtaining injunctive
relief or a temporary restraining order; invoking a power of sale under any deed
of trust or mortgage; obtaining a writ of attachment or imposition of a
receiver; or exercising any rights relating to personal property, including
taking or disposing of such property with or without judicial process pursuant
Article 9 of the Uniform Commercial Code.  Any disputes, claims, or
controversies concerning the lawfulness or reasonableness of any act, or
exercise of any right, concerning any Collateral, including any claim to
rescind, reform, or otherwise modify any agreement relating to the Collateral,
shall also be arbitrated, provided however that no arbitrator shall have the
right or the power to enjoin or restrain any act of any party.  Borrower and
Lender agree that in the event of an action for judicial foreclosure pursuant to
California Code of Civil Procedure Section 726, or any similar provision in any
other state, the commencement of such an action will not constitute a waiver of
the right to arbitrate and the court shall refer to arbitration as much of such
action, including counterclaims, as lawfully may be referred to arbitration. 
Judgment upon any award rendered by any arbitrator may be entered in any court
having jurisdiction.  Nothing in this Agreement shall preclude any party from
seeking equitable relief from a court of competent jurisdiction.  The statute of
limitations, estoppel, waiver, laches, and similar doctrines which would
otherwise be applicable in an action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of an action for these purposes.  The Federal
Arbitration Act shall apply to the construction, interpretation, and enforcement
of this arbitration provision.
 
Attorneys' Fees; Expenses.  Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement.  Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services.  Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.
 
Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.
 

--------------------------------------------------------------------------------

Consent to Loan Participation.  Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender.  Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters. 
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests.  Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests.  Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower's obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan.  Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.
 
Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Agreement
has been accepted by Lender in the State of California.
 
Choice of Venue.  If there is a lawsuit, Borrower agrees upon Lender's request
to submit to the jurisdiction of the Federal or state courts located in Orange
County, State of California.
 
Joint and Several Liability.  All obligations of Borrower under this Agreement
shall be joint and several, and all references to Borrower shall mean each and
every Borrower.  This means that each Borrower signing below is responsible for
all obligations in this Agreement.  Where any one or more of the parties is a
corporation, partnership, limited liability company or similar entity, it is not
necessary for Lender to inquire into the powers of any of the officers,
directors, partners, members, or other agents acting or purporting to act on the
entity's behalf, and any obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed under this Agreement.
 
No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.
 
Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement. 
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address.  For notice purposes, Borrower agrees
to keep Lender informed at all times of Borrower's current address.  Unless
otherwise provided or required by law, if there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers.
 
Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any person or
circumstance, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other person or circumstance.  If feasible,
the offending provision shall be considered modified so that it becomes legal,
valid and enforceable.  If the offending provision cannot be so modified, it
shall be considered deleted from this Agreement.  Unless otherwise required by
law, the illegality, invalidity, or unenforceability of any provision of this
Agreement shall not affect the legality, validity or enforceability of any other
provision of this Agreement.
 
Subsidiaries and Affiliates of Borrower.  To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and affiliates. 
Notwithstanding the foregoing however, under no circumstances shall this
Agreement be construed to require Lender to make any Loan or other financial
accommodation to any of Borrower's subsidiaries or affiliates.
 
Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement or any Related Documents shall bind
Borrower's successors and assigns and shall inure to the benefit of Lender and
its successors and assigns.  Borrower shall not, however, have the right to
assign Borrower's rights under this Agreement or any interest therein, without
the prior written consent of Lender.
 
Survival of Representations and Warranties.  Borrower understands and agrees
that in extending Loan Advances, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents.  Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the extension of Loan Advances and delivery to Lender of
the Related Documents, shall be continuing in nature, shall be deemed made and
redated by Borrower at the time each Loan Advance is made,  and shall remain in
full force and effect until such time as Borrower's Indebtedness shall be paid
in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.
 
Time is of the Essence.  Time is of the essence in the performance of this
Agreement.
 
Waive Jury.  To the extent permitted by applicable law, all parties to this
Agreement hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by any party against any other party.
 
DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code. 
Accounting words and terms not otherwise defined in this Agreement shall have
the meanings assigned to them in accordance with generally accepted accounting
principles as in effect on the date of this Agreement:
 
Account.  The word "Account" means a trade account, account receivable, other
receivable, or other right to payment for goods sold or services rendered owing
to Borrower (or to a third party grantor acceptable to Lender).
 

--------------------------------------------------------------------------------

Account Debtor.  The words "Account Debtor" mean the person or entity obligated
upon an Account.
 
Advance.  The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf under the terms and conditions of this
Agreement.
 
Agreement.  The word "Agreement" means this Business Loan Agreement (Asset
Based), as this Business Loan Agreement (Asset Based) may be amended or modified
from time to time, together with all exhibits and schedules attached to this
Business Loan Agreement (Asset Based) from time to time.
 
Borrower.  The word "Borrower" means Better Choice Company Inc.; Trupet LLC;
Halo, Purely For Pets, Inc.; and Bona Vida, Inc. and includes all co-signers and
co-makers signing the Note and all their successors and assigns.
 
Borrowing Base.  The words "Borrowing Base" mean as determined by Lender from
time to time the lesser of (a) $7,500,000.00; or (b) the sum of (i) 85.00% of
the aggregate amount of Eligible Accounts plus (ii) 50.00% of the aggregate
amount of Eligible Inventory (not to exceed in corresponding Loan amount based
on Eligible Inventory of $2,500,000.00).  In any event, in the determination of
the Borrowing Base advances against inventory can exceed advances against
available account receivable.  For further information see "Borrowing Base
Certificate Exhibit" attached hereto and made a part by this reference
 
Business Day.  The words "Business Day" mean a day on which commercial banks are
open in the State of California.
 
Collateral.  The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.  The
word Collateral also includes without limitation all collateral described in the
Collateral section of this Agreement.
 
Eligible Accounts.  The words "Eligible Accounts" mean at any time, all of
Borrower's Accounts which contain selling terms and conditions acceptable to
Lender.  The net amount of any Eligible Account against which Borrower may
borrow shall exclude all returns, discounts, credits, and offsets of any
nature.  Unless otherwise agreed to by Lender in writing, Eligible Accounts do
not include:
 
(1)  Accounts with respect to which the Account Debtor is member, employee or
agent of Borrower.
 
(2)  Accounts with respect to which the Account Debtor is a subsidiary of, or
affiliated with  Borrower or its shareholders, officers, or directors.
 
(3)  Accounts with respect to which goods are placed on consignment, guaranteed
sale, or other terms by reason of which the payment by the Account Debtor may be
conditional.
 
(4)  Accounts with respect to which Borrower is or may become liable to the
Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower.
 
(5)  Accounts which are subject to dispute, counterclaim, or setoff.
 
(6)  Accounts with respect to which the goods have not been shipped or
delivered, or the services have not been rendered, to the Account Debtor.
 
(7)  Accounts with respect to which Lender, in its discretion, deems the
creditworthiness or financial condition of the Account Debtor to be
unsatisfactory.
 
(8)  Accounts of any Account Debtor who has filed or has had filed against it a
petition in bankruptcy or an application for relief under any provision of any
state or federal bankruptcy, insolvency, or debtor-in-relief acts; or who has
had appointed a trustee, custodian, or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent or fails generally to pay its debts (including its payrolls) as such
debts become due.
 
(9)  Accounts with respect to which the Account Debtor is the United States
government or any department or agency of the United States.
 
(10)  Accounts which have not been paid in full within 90 days, except for
Amazon and Chewy which will be allowed 120 days from the invoice date.
 
(11)  Accounts with respect to which the Account Debtor is not a resident of the
United States except to the extent any such Account is supported by insurance,
bonds or other assurances satisfactory to Lender.  Foreign accounts eligible
with credit insurance and up to $350,000.00 without credit insurance.
 
(12)  Accounts which have not been paid in full within ninety (90) days from the
invoice date.  The entire balance of any single Account Debtor will be
ineligible whenever the portion of the Account which has not been paid within
ninety (90) days from the invoice date is in excess of 25.000% of the total
amount outstanding on the Account, except for Amazon and Chewy which will be
allowed one hundred twenty (120) days.
 
(13) Accounts which exceeds 15.000% of all of Borrower's Accounts, except for
Amazon and Chewy which will be allowed a 50.000% concentration limit each.
 
Eligible Inventory.  The words "Eligible Inventory" mean, at any time, all of
Borrower's Inventory as defined below, except:
 
(1)  Inventory which is not owned by Borrower free and clear of all security
interests, liens, encumbrances, and claims of third parties, other than Lender
and as contemplated in the Intercreditor Agreement.
 
(2)  Inventory which Lender, in its discretion, deems to be obsolete, unsalable,
damaged, defective, or unfit for further processing.
 
(3)  Work in progress.
 
(4)  Inventory that is purchased, transferred/moved from an affiliate directly
or indirectly.
 
(5)  Goods on consignment.
 
Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or federal laws, rules, or regulations adopted pursuant
thereto.
 

--------------------------------------------------------------------------------

Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement.
 
Expiration Date.  The words "Expiration Date" mean the date of termination of
Lender's commitment to lend under this Agreement.
 
GAAP.  The word "GAAP" means generally accepted accounting principles.
 
Grantor.  The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.
 
Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.
 
Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.
 
Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.
 
Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.
 
Intercreditor Agreement.  The words “Intercreditor Agreement” means the
Intercreditor Agreement entered into by and among Borrower, Lender and Bridging
Finance Inc. on or about the date of this Agreement, setting forth the secured
creditors’ relative rights and priorities in respect to the Revolving Loan
Priority Collateral (as such term is defined in the Intercreditor Agreement),
for which Collateral, the Lender has a priority Security Interest.
 
Inventory.  The word "Inventory" means all of Borrower's raw materials, work in
process, finished goods, merchandise, parts and supplies, of every kind and
description, and goods held for sale or lease or furnished under contracts of
service in which Borrower now has or hereafter acquires any right, whether held
by Borrower or others, and all documents of title, warehouse receipts, bills of
lading, and all other documents of every type covering all or any part of the
foregoing.  Inventory includes inventory temporarily out of Borrower's custody
or possession and all returns on Accounts.
 
Lender.  The word "Lender" means Citizens Business Bank, its successors and
assigns.
 
Loan.  The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.
 
Note.  The word "Note" means and includes without limitation all of Borrower’s
promissory notes and/or credit agreements evidencing Borrower’s loan obligation
in favor of Lender, together with all renewals of, extensions of, modifications
of, refinancings of, consolidations of and substitutions for promissory notes or
credit agreements.
 
Primary Credit Facility.  The words "Primary Credit Facility" mean the credit
facility described in the Line of Credit section of this Agreement.
 
Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.
 
Security Agreement.  The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.
 
Security Interest.  The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.
 
BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) AND BORROWER AGREES TO ITS TERMS.  THIS BUSINESS LOAN
AGREEMENT (ASSET BASED) IS DATED JULY 15, 2020.



--------------------------------------------------------------------------------

BORROWER:


BETTER CHOICE COMPANY INC.
       
By:
     
Werner Von Pein, President and CEO of Better Choice Company Inc.
       
TRUPET LLC
       
By:
Better Choice Company Inc., a Delaware corporation,  as sole member and manager
of Trupet LLC
         
By:
       
Werner Von Pein, President and CEO of Better Choice Company Inc.
       
HALO, PURELY FOR PETS, INC.
       
By:
 
   
Werner Von Pein, CEO/President of Halo, Purely For Pets, Inc.
       
BONA VIDA, INC.
       
By:
     
Werner Von Pein, CEO/President of Bona Vida, Inc.
       
LENDER:
     
CITIZENS BUSINESS BANK
       
By:
     
Authorized Officer
 






--------------------------------------------------------------------------------